Citation Nr: 1760423	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-24 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (other than a depressive disorder), to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neurological disability of the bilateral lower extremities.

5.  Entitlement to service connection for headaches.  

6.  Entitlement to an initial evaluation in excess of 50 percent for service-connected depressive disorder, not otherwise specified.

7.  Entitlement to a compensable initial evaluation for service-connected left lower leg/fibular exostosis and left lower leg compartment syndrome with scar.

8.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to January 1985. 

This appeal comes to the Board of Veterans Appeals (Board) from rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This is a highly complex case. 

In April 2013, the RO denied claims for service connection for PTSD, headaches, a cervical spine disability, a lumbar spine disability, and a nerve disability of the bilateral lower extremities (i.e., radiculopathy, and bilateral "lower extremity conditions" (claimed as right and left femoral radicular pain and paresthesias)).  

In August 2013, the RO granted service connection for a depressive disorder, evaluated as 50 percent disabling, and left lower leg/fibular exostosis and left lower leg compartment syndrome with scar, evaluated as noncompensable, and denied service connection for a left ankle disability, and calcific tendonitis left shoulder with AC (acromioclavicular) joint degenerative arthritis.  

In March 2016, the Board issued a decision and remand.  The Board granted the claim of entitlement to service connection for a left ankle disability, remanded the claim of entitlement to service connection for a left shoulder disability, and denied the claims of entitlement to service connection for an acquired psychiatric disorder, a neck disability, a back disability, a neurological disability of the bilateral lower extremities, and headaches, as well as claims of entitlement to higher initial evaluations for depressive disorder and left lower leg/fibular exostosis and left lower leg compartment syndrome with scar.  The Veteran appealed part of the Board's decision to the to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the parties filed a Joint Motion for Partial Remand (Joint Motion), in which they agreed that the Board's March 2016 decision denial of the Veteran's various claims needed to be vacated and remanded because the Board failed to ensure that VA complied with the Veteran's October 2014 request for records pursuant to 38 C.F.R. § 20.1200, and failed to provide an adequate statement of reasons or bases for finding that Veteran's depressive disorder symptoms were not so severe as to warrant a 70 percent rating.  Granting the Joint Motion, the Court remanded the claims back to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, a neck disability, a back disability, a neurological disability of the bilateral lower extremities, a left shoulder disability, and headaches, as well as entitlement to higher initial evaluations for his service-connected depressive disorder and left lower leg/fibular exostosis and left lower leg compartment syndrome with scar.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

As discussed above, the November 2016 Joint Motion found that the Board's March 2016 decision denial of the Veteran's various claims needed to be vacated and remanded because the Board failed to ensure that VA complied with the Veteran's October 2014 request for records pursuant to 38 C.F.R. § 20.1200.  Specifically, in October 2014, the Veteran submitted a substantive appeal on which he requested "a complete copy of all C&P exams used in your decision."  As such, on remand, the RO should provide the Veteran with copies of all VA examinations associated with the claims file.  

In addition, with respect to the issue of entitlement to an initial evaluation in excess of 50 percent for service-connected depressive disorder, the Veteran was last provided with a VA examination with respect to this issue in June 2012, over five years ago.  Evidence added to the record since that time suggests that the Veteran's psychiatric symptomatology has increased in severity.  As such, the Board finds that the Veteran should be provided with a new VA examination to determine the current severity of his psychiatric symptomatology.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93   (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Finally, with respect to all claims, in his August 2017 Informal Hearing Presentation, the Veteran's representative indicated that there were additional private treatment records relevant to the issues on appeal which were not associated with the claims file.  Specifically, the November 2016 Joint Motion and August 2017 Informal Hearing Presentation requested that the Board ask the Veteran to provide authorization and consent for VA to obtain records from Dr. McCommon.  

Accordingly, the case is REMANDED for the following action:

1.  Comply with the Veteran's Privacy Act request by providing the Veteran with copies of all VA examinations associated with the claims file.  See 38 C.F.R. § 20.1200.  

2. Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related the claims on appeal, to include any records from Dr. McCommon.

If private records are identified, but not obtained, the RO should notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be decided based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected depressive disorder. 

The examiner should review the claims file and note such review in the examination report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected depressive disorder.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130 , Diagnostic Code 9434, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his depressive disorder. 

Additionally, the examiner should offer an opinion as to whether the Veteran has been diagnosed as having any other psychiatric disorder, to include PTSD, which is separate and distinct from his service-connected depressive disorder.  For each psychiatric disability diagnosed (other than depressive disorder), the examiner should opine whether it is at least as likely as not (50 percent disability or greater) that such disability is due to service; due to his service-connected depressive disorder; or, aggravated by his service-connected depressive disorder.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examiner is also requested to specifically reference and discuss the findings of the April 2016 "Psychological Evaluation Update" prepared by W. J. Anderson, Psy.D., of Psychological Associates of Melbourne.  

If the examiner rejects the Veteran's reports or the conclusions reached in other medical documents, then the examiner must provide a reason for doing so.

4.  Thereafter, consider all of the evidence of record and readjudicate the issues on appeal.  If any benefit sought is not granted, then issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




